DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.

Response to Amendment
This office action is in response to the communications filed on 10/14/2022, concerning Application No. 16/717,205. The amendments to the claims filed on 10/14/2022 are acknowledged. Presently, Claims 19-37 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-016088, filed on 01/31/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process and/or a machine, respectively, and therefore satisfy step 1 of the subject matter eligibility test. However, the claims recite the following limitations that are directed to a judicial exception/abstract idea (step 2a of the subject matter eligibility test): 
“an abnormality detection step of acquiring a plurality of reception signals of reflected waves of ultrasonic waves from the plurality of ultrasonic vibrators and detecting an abnormality of the ultrasonic endoscope apparatus based on the plurality of the reception signals” in Claim 19 and similarly in Claims 20 and 36-37; 
“a storage control step of storing information on the abnormality detected in the abnormality detection step in association with time information” in Claim 19 and similarly in Claim 20 and 36-37; 
“a failure prediction step of predicting a failure timing of the ultrasonic endoscope apparatus based on a plurality of pieces of the information on the abnormality stored in the storage control step and the time information corresponding to the plurality of pieces of the information on the abnormality, the failure timing being a date when an abnormality occurrence number will reach a predetermined threshold in future” in Claim 19 and similarly in Claim 20 and 36-37; 
“wherein the processor acquires the plurality of reception signals of each of the plurality of ultrasonic vibrators in a state where the ultrasonic waves are not transmitted from the plurality of ultrasonic vibrators” in Claim 21; 
“wherein the processor acquires the plurality of reception signals of each of the plurality of the ultrasonic vibrators included in the ultrasonic endoscope, determines that there is the abnormality in a case where the plurality of reception signals including a signal of a level that exceeds a predetermined first threshold value is present, and outputs a first number of the plurality of reception signals including the signal of the level that exceeds the predetermined first threshold value, a ratio of the first number to a second number of the plurality of ultrasonic vibrators, or a ratio of a number obtained by subtracting the first number from the second number to the second number, as the information on the abnormality” in Claim 22; 
“wherein the processor calculates an average level of the plurality of the reception signals acquired from the plurality of ultrasonic vibrators and determines that there is the abnormality in a case where the average level exceeds a predetermined second threshold value, and outputs the average level as the information on the abnormality” in Claim 23; 
“wherein the processor acquires the plurality of reception signals signal of each of the plurality of ultrasonic vibrators vibrator that receives the reflected waves of the ultrasonic waves transmitted from all of the plurality of ultrasonic vibrators included in the ultrasonic endoscope” in Claim 24; 
“wherein the processor detects the abnormality in a period during which the ultrasonic endoscope is not used, the period during which the ultrasonic endoscope is not used being at least one of a period until an inspection starting instruction to the ultrasonic endoscope is received, a period during which a change in an endoscope image acquired from the ultrasonic endoscope is small, a period during which an amount of motion of the ultrasonic endoscope that is obtained from a motion sensor provided in the ultrasonic endoscope is smaller than a predetermined value, and a period during which the ultrasonic endoscope apparatus is set to a maintenance mode in a case where the maintenance mode is provided in the ultrasonic endoscope apparatus” in Claim 25-29; 
“wherein the processor stores the information on the abnormality in association with identification information of the ultrasonic endoscope, and predicts the failure timing of the ultrasonic endoscope specified by the identification information based on the information on the abnormality corresponding to the identification information and the time information” in Claims 30-33; and 
“wherein the processor performs a notification process based on a prediction result” in Claim 34. 
The “abnormality detection step” of Claims 19-20 and 36-37 and the acquiring limitations of Claim 21-22 and 24 (i.e., acquiring the plurality of reception signals) are mere data gathering. 
The “storage control step” of Claims 19-20 and 36-37, the “failure prediction step” of Claims 19-20 and 36-37, the determining/comparing limitations of Claims 22-23 (i.e., determining/comparing when a signal is above a threshold), the detecting limitations of Claims 25-29 (i.e., detecting abnormality in a specific period during which the endoscope is not used), the storing and predicting limitations of Claims 30-33 (i.e., storing information and predicting a timing), and the notifying limitations of Claim 34 (i.e., notifying a user of results based on prediction) are mental processes performable in the human mind or with aid of pen and paper. 
The ratio limitations of Claim 22 (i.e., ratio of first number, subtracting) and the calculating limitations of Claim 23 (i.e., calculates average level of the plurality of reception signals acquired) are mathematical concepts/mental processes.
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea (i.e., the mental processes and mathematical concepts) as the generically recited computer elements only amount to simply implementing the abstract idea on the machine. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (step 2b of the subject matter eligibility test) because mere data gathering in conjunction with an abstract idea is just adding insignificant extra-solution activity to the judicial exception as recognized by the court decisions listed in MPEP § 2106.05(I)(A); and because the additional limitations (i.e., the non-transitory computer readable recording medium/memory device, the computer readable program code, the machine/processor/ computer, the main body, etc.) only store and retrieve information in memory, which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).

Allowable Subject Matter
Independent Claims 19-20 recite possible allowable subject matter; however, the claims are currently rejected under 35 U.S.C. 101. With respect to Claims 19 and 20, the prior art, such as previously cited Kozai (US 2009/0299183 A1), Tanaka et al. (US 2018/0353061 A1), and Asano et al. (US 2017/0165837 A1) in combination, discloses a failure prediction system of an ultrasonic endoscope apparatus including an ultrasonic endoscope having a plurality of ultrasonic vibrators comprising: a processor configured to, acquire a plurality of reception signals of reflected waves of ultrasonic waves from the plurality of ultrasonic vibrators; detect an abnormality of the ultrasonic endoscope apparatus based on the plurality of the reception signals; store information on the abnormality detected, in association with time information; and predict a failure timing of the ultrasonic endoscope apparatus based on a plurality of pieces of the information on the abnormality and the time information corresponding to the plurality of pieces of the information on the abnormality. However, the prior art does not teach or suggest the failure timing being a date when an abnormality occurrence number will reach a predetermined threshold in future, in combination with the other claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.D./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793